DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 and 09/10/2021 have been considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 23-25, drawn to an imaging apparatus, classified in A61B3/14.
II. Claims 10-22, drawn to an optical stop for an ophthalmic imaging apparatus, classified in G02B23/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the as claimed imaging apparatus as claimed can have a materially different design that does not require the particulars of a liquid crystal display (LCD) layer having multiple pixels that are individually controllable, rather, the imaging apparatus can be used with an optical stop that uses blades that open and close to vary the size of the opening of the optical stop.  Furthermore, the optical stop for an ophthalmic imaging apparatus can have a materially different design that does not require the particulars of an internal lens and/or an objective lens, rather, the optical stop for an ophthalmic imaging apparatus can be used without an internal lens and/or an objective lens.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification

the inventions have acquired a separate status in the art due to their recognized divergent subject matter

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: Species I, Para. 0057 and Fig. 7, directed towards an optical stop for an ophthalmic imaging apparatus having a liquid crystal display (LCD) layer having multiple pixels that are individually controllable; Species II, Para. 0065 and Fig. 8, directed towards an optical stop unit for an ophthalmic imaging apparatus having a variable transparency stack having multiple liquid crystal display (LCD) layers that are individually controllable. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  Furthermore,  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Andrew T. Pettit on 06/07/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 23-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner’s Comments 
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to,", “operable to”, "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to" and “operable to”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obreski (US 2008/0218695; already of record).
Regarding claims 1 and 23, Obreski discloses, an imaging apparatus (Figs. 1-5) comprising: 
a light source (Para. 0014 and 0052) configured to emit light therefrom along a first path into an eye (100) for illumination of the retina (Para. 0052, lines 1-12) during an imaging process (Para. 0042, lines 25-29); 
an objective lens (Para. 0053, lines 8-10) that collects the illuminated light for purposes of imaging the retina; 
an internal lens (104) configured to direct the reflected light along a second path toward a capturing medium; 
an optical stop (106, 107) controllably positionable in the second path between the internal lens and the capturing medium; 
a mechanism (Para. 0037 and 0053) operable to reposition the optical stop; and 
a controller (Para. 0037 and 0053), coupled to the mechanism, configured to adaptively reposition the optical stop responsive to a determination that the eye has moved during the imaging process (Para. 0037 and 0053).
Regarding claim 2, Obreski discloses, the mechanism includes a servomotor, a cam mechanism, a stepper motor, a pneumatic actuator, a piezoelectric actuator, a voice coil, or any combination thereof (Para. 0023).
Regarding claim 3, Obreski discloses, an eye tracker (Para. 0042, lines 25-30), wherein the controller is further configured to: determine, based on an output of the eye tracker, whether a spatial adjustment of the eye has caused the second path to move during the imaging process (Para. 0040-0041 and 0053-0054).
Regarding claim 4, Obreski discloses, the controller is further configured to: determine an amount of movement caused by a spatial adjustment of the eye during the imaging process (Para. 0040-0041 and 0053-0054), wherein a specified location to which the optical stop is repositioned by the mechanism corresponds to the determined amount (Para. 0040-0041 and 0053-0054).
Regarding claim 8, Obreski discloses, the mechanism enables two-dimensional movement of the optical stop along a plane (Para. 0037 and 0053).
Regarding claim 24, Obreski discloses, producing, by the ophthalmic imaging apparatus, a retinal image from light guided through the optical stop toward a capturing medium (Para. 0040-0042 and 0053-0054), wherein the light is reflected into the ophthalmic imaging apparatus by the eye (Para. 0040-0042 and 0053-0054).
Regarding claim 25, Obreski discloses, monitoring is performed continually or periodically throughout the imaging process (Para. 0040-0042 and 0053-0054).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Obreski (US 2008/0218695; already of record) as applied to claim 1 above, in view of Ohara (WO 2017/025583).
Obreski remains as applied to claim 1 above.
Obreski does not disclose an infrared light source configured to direct infrared light along the first path into the eye.
Ohara teaches, from the same field of endeavor that it would have been desirable to include an infrared light source configured to direct infrared light along the first path into the eye (Page 2, Para. 3, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an infrared light source configured to direct infrared light along the first path into the eye as taught by the imaging apparatus of Ohara in the imaging apparatus of Obreski since Ohara teaches it is known to include these features in an imaging apparatus for the purpose of providing an easy to use imaging apparatus with reduced cost and improved image quality.
Regarding claim 6, Obreski in view of Ohara discloses and teaches as set forth above, and Obreski further discloses, the controller is further configured to: analyze a live view of the retina to identify a spatial position of the eye (Para. 0040-0042 and 0053-0054), wherein the live view of the retina is created from infrared light reflected by the eye into the ophthalmic imaging apparatus (Para. 0040-0042 and 0053-0054), generate an instruction responsive to identifying the spatial position of the eye (Para. 0040-0042 and 0053-0054), and transmitting the instruction to the mechanism, which prompts the mechanism to position the optical stop in a specified location that enables the ophthalmic imaging apparatus to produce a retinal image having a higher resolution than otherwise possible before the optical stop is adaptively repositioned (Para. 0040-0042 and 0053-0054).
Regarding claim 7, Obreski in view of Ohara discloses and teaches as set forth above, and Obreski further discloses, the controller is further configured to: retrieve multiple retinal images produced by the ophthalmic imaging apparatus, wherein each retinal image of the multiple retinal images corresponds to a different optical stop location, analyze the multiple retinal images to identify a particular retinal image having the best image quality, generate an instruction responsive to identifying the particular retinal image, and transmitting the instruction to the mechanism, which prompts the mechanism to position the optical stop in a specified location corresponding to the particular retinal image.
Obreski does not disclose image quality is based on brightness level, whether vignetting is present, modulation transfer function (MTF) quality, or any combination thereof.
Ohara further teaches, from the same field of endeavor that it would have been desirable to make the image quality is based on brightness level, whether vignetting is present, modulation transfer function (MTF) quality, or any combination thereof (Page 11, Para. 2, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the aforementioned limitations as taught by the imaging apparatus of Ohara in the imaging apparatus of Obreski since Ohara teaches it is known to include these features in an imaging apparatus for the purpose of providing an easy to use imaging apparatus with reduced cost and improved image quality.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Obreski (US 2008/0218695; already of record) as applied to claim 1 above, in view of He et al. (US 2016/0091739).
Obreski remains as applied to claim 1 above.
Obreski does not disclose the capturing medium is film, a digital charge-coupled device (CCD), or a complementary metal-oxide-semiconductor (CMOS).
He teaches, from the same field of endeavor that in an imaging apparatus that it would have been desirable to make the capturing medium is film, a digital charge-coupled device (CCD), or a complementary metal-oxide-semiconductor (CMOS) (Para. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capturing medium is film, a digital charge-coupled device (CCD), or a complementary metal-oxide-semiconductor (CMOS) as taught by the imaging apparatus of He in the imaging apparatus of Obreski since He teaches it is known to include these features in an imaging apparatus for the purpose of providing a low cost imaging apparatus with improved image quality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burns (WO 99/66828) discloses an imaging apparatus that includes a light source configured to emit light therefrom along a first path into an eye for illumination of the retina during an imaging process, an internal lens, an optical stop and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            06/09/2022